Martin, J.,

delivered the opinion of the court:
The only question which arrests our attention in the present case, is whether the judge of the inferior court erred in disregarding the defendant’s petition at the time of entering his appearance, and on a tender of sufficient security, to have the case transferred to the Circuit Court of the United States, on an allegation that all the plaintiffs were citizens of . this state, and that the defendants, to wit, “the president, directors and company of the Commercial and Rail Road Bank of Vicksburg, are all and each of them, citizens of other ° J 3 J states, or aliens.”
It is not contended that the security offered was not good and sufficient; and the defendants and appellants, therefore, urge that it was the duty of the court, in the language of the 12th section of the Judiciary Act of the United States, passed in 1789, to accept the surety, “ and proceed no further in the cause.”
The court had no authority to inquire into the truth of the allegations in the petition. This was the province of the Court of the United States after the removal. The judge of the inferior court, however, assumes that the defendants, being a corporation, could not be citizens .of another state, or aliens ; and that, therefore, they did not possess such a national character. The cases referred to by the judge a quo, and the counsel for the plaintiffs and appellees, are as follows: Bingham vs. Cabot et al, 3 Dallas, 382; Breithaupt vs. Bank of Georgia, 1 Peters, 238: Smith vs. Rines et al, 2 Sumner’s Reports, 338; and Conkling’s Treatise, &c., 234-5.
*518The first case cited from 3 Dallas, 382, is one amongst others which was stricken from the docket of the Supreme Court of the United States, for not stating in their pleadiugs, that the parties were citizens of different states, or aliens. * ' The next case relied on, was that of a corporation, and it was dismissed; the record not showing the citizenship, or alienage, of its members. The third case decides only, that a suit cannot be removed partially; that all the defendants must join in the petition for the removal. The last authority referred to, to wit, Conklinfos Treatise, does not support the proposition in favor of which it is invoked. The case of Breithaupt vs. Bank of Georgia, 1 Peters, 238, oppugns it; for the affirmative, that a case is to be dismissed because the citizenship, or alienage, of the corporators is not alleged, is pregnant with the negative that a case like the present, in which such citizenship, or alienage, are set forth, and specially alleged, ought not to be dismissed for want of jurisdiction by a court of the United States.
It is, therefore,. ordered, adjudged and decreed, that the judgment of the Commercial Court, be annulled, avoided and reversed ; and the case remanded, with directions to the court below to accept good and sufficient security, and proceed no further in the cause. The plaintiffs and appellees, paying costs in both courts.